Name: 77/707/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 7 November 1977 concerning Community surveillance of imports of hard coal originating in third countries
 Type: Decision
 Subject Matter: cooperation policy;  information technology and data processing;  trade;  coal and mining industries;  international trade
 Date Published: 1977-11-16

 Avis juridique important|41977D070777/707/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 7 November 1977 concerning Community surveillance of imports of hard coal originating in third countries Official Journal L 292 , 16/11/1977 P. 0011 - 0011 Finnish special edition: Chapter 11 Volume 3 P. 0210 Swedish special edition: Chapter 11 Volume 3 P. 0210 Spanish special edition: Chapter 12 Volume 3 P. 0033 Portuguese special edition Chapter 12 Volume 3 P. 0033 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 7 November 1977 concerning Community surveillance of imports of hard coal originating in third countries (77/707/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Without prejudice to the provisions of the Treaty establishing the European Coal and Steel Community, this Decision shall apply to imports of hard coal (Code No 3,100 in Annex I to the Treaty) into the Member States. Article 2 Imports of hard coal originating in third countries into the Member States shall be subject to Community surveillance in order that the Commission may be able regularly and better to judge developments in all Community coal markets, with particular regard to imports of hard coal originating in third countries. Article 3 1. Pursuant to Article 2 and in order to supplement the information which the Commission receives from Governments and undertakings concerning coking coal imports originating in third countries, Member States shall inform the Commission of the following for each quarter of the calendar year: - hard coal imports in tonnes (units of mass, t = t) with indication, if possible precise, of the net lower calorific value as received (net lower calorific value as received) expressed as kilojoules per kilogram (kJ/kg), for use in electric power stations or installations for the combined production of heat and electricity, - average quarterly cif free-at-frontier prices of these hard coal imports per tonne (t = t). 2. The information referred to in paragraph I shall be communicated to the Commission within 40 days of the end of each quarter broken down, as far as the tonnages referred to in the first indent of paragraph 1 are concerned, by country of origin, except where less than three enterprises are involved, and by length of contract (one year and longer or less than one year). Article 4 All information supplied pursuant to Article 3 shall be confidential. This provision shall not, however, prevent general or summary information from being supplied to the Member States in terms which preclude the reconstruction of financial information about individual deliveries. Article 5 Member States shall take all necessary measures for the application of this Decision. Done at Brussels, 7 November 1977. The President A. HUMBLET